Indian Creek Holdings, LLC, a Florida limited liability company, 67th Street Holdings, LLC, a Florida limited liability company, Homero F. Meruelo, individually, B.K. Marine Construction, Inc., a Florida corporation, and The City of Miami Beach, a political subdivision of the State of Florida, Appellants,
v.
Regions Bank, an Alabama banking corporation, Appellee.
No. 3D09-873.
District Court of Appeal of Florida, Third District.
Opinion filed October 21, 2009.
Meland Russin & Budwick and Michael Budwick and Cheryl E. Zuckerman, for appellants.
Angelo & Banta and James W. Carpenter and Eric C. Edison (Fort Lauderdale), for appellee.
Before GERSTEN, WELLS, and CORTIÑAS, JJ.
PER CURIAM.
Affirmed.
Not final until disposition of timely filed motion for rehearing.